ALMON, Justice.
This is an appeal from a judgment of the circuit court establishing a boundary line between coterminous land owners.
The parties purchased adjoining lots in Calhoun Estates which is a waterfront subdivision on Lake Henry Neely on the Coosa river.
The appellants claim that the court erred in failing to establish a boundary line corresponding to a line which was referred to in the record as the possession line. Apparently, prior to the dispute, the parties assumed the possession line was the correct boundary. Adverse possession is not claimed by either party because of the short duration of ownership.
The trial court established a line based on three surveys. Although these surveys differed slightly, they showed the line between the lots to be substantially the same and did not correspond to the possession line.
Appellants’ main contention is that when the lots were originally purchased the possession line was represented as the true line and should therefore be controlling.
It was incumbent upon the trial judge, sitting without a jury, to establish a line and we cannot conclude from the record *943that his judgment is plainly erroneous or manifestly unjust. The judgment must be affirmed if under any reasonable construction of the evidence the decision is supported by credible evidence. Ray v. Robinson, 388 So.2d 957 (Ala.1980).
The judgment of the circuit court is hereby affirmed.
AFFIRMED.
TORBERT, C. J., and FAULKNER, EM-BRY and ADAMS, JJ., concur.